DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 includes that the inner surface of each open slot defines the protrusion. Only one protrusion has been previously recited and therefore, it is unclear how the inner surface of each open slot (of the plurality of open slots) defines the (one) previously recited protrusion. As best understood, the inner surface of each open slot defines its own respective protrusion for forming an interference fit with the flat surface of the respective rib, and the claim has been thus interpreted for the purposes of claim interpretation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Housman (U. S. Publication 20140277130) in view of Deslauriers (US 6,149,653).  
Regarding Claims 1 and 8, Housman discloses (see Paragraph 18, 20, 26, Figures 1B, 1C, and 3B) a system for tissue repair (100 and 300; see Paragraph 18) comprising: an anchor body (100) having a proximal end (130a), a distal end (130b), and a longitudinal axis extending therebetween, and a plurality of turns of a screw thread (105) extending between the proximal and distal ends (see Figure 1B), the plurality of turns of the screw thread defining an internal volume communicating (110) with a region exterior to the anchor body through a spacing (115, see Figure 1C) defined between the plurality of turns of the screw thread, and at least one rib (120; see Paragraph 20) disposed within the internal volume connected to at least two of the plurality of turns of the screw thread (see Figure 1C); and an anchor driver (300) comprising an elongated shaft (301) extending between a proximal end (end connected to handle 303; see Paragraph 25) and a distal end (where 305 is located), a distal portion of the shaft including an open slot (see open space in Figure 3B between 301) defined by at least two distally-extending prongs (prongs are what remains of 301 that extends into 110; see Paragraph 18), the open slot defining an inner surface comprising two longitudinally extending sections (a portion of the two longitudinally extending sections is shown in cross-section in fig. 3b on either side of a respective open slot; see examiner-annotated figure below) and a transverse section joining the two longitudinally extending sections as understood by one of ordinary skill in the art (i.e., the 

    PNG
    media_image1.png
    601
    854
    media_image1.png
    Greyscale

However, Housman does not disclose wherein at least one of the longitudinally extending sections of the inner surface of the open slot defines a protrusion for forming an interference fit with a flat surface of the at least one rib.
Deslauriers discloses another anchor and anchor driver system (see figs. 11a,b), the system including a male-female type connection between an open slot 106a (female portion of connection) and an elongated rib 112 (male portion of the connection). The open slot defines an inner surface having two longitudinally extending sections and a transverse section joining the two longitudinally-extending sections (as understood in view of figs. 10a-c and 11a,b). At least one of the longitudinally extending sections of the inner surface of the open slot defines a protrusion (1051) for forming an interference fit with a flat surface of the rib 112. Deslauriers discloses that such a protrusion provides a controlled locking force between the driver and the 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify the device of Housman with a protrusion on at least one of the longitudinally extending sections of the inner surface of the open slot as taught by Deslauriers in order to resist separation between the anchor and the driver using a controlled locking force, and provide an audible clock accompanied by a tactile feedback when the locking force is established. As understood by one of ordinary skill in the art, placement of the protrusion on the inner surface of the open slot of Housman will result in the protrusion facing and contacting the flat surface of the at least one rib of Housman adjacent the inner surface of the open slot.
Regarding Claim 2, Housman further discloses (see Paragraph 20 and Figure 1C) the anchor body (100) comprises a plurality of ribs (120) disposed within the internal volume (110).
Regarding Claim 3, Housman further discloses (see Paragraph 26) the anchor driver (300) includes a plurality of open slots (305a), each open slot is configured to receive the respective rib (120) of the plurality of ribs.
Regarding Claim 4, Housman further discloses (see Figure 3C) inner surface (surface not touches the threads) of the open slot has a distal end and a proximal end.
Regarding Claim 5, the protrusion is formed near the open end of the slot as taught by Deslauriers, and thus at the distal end of the inner surface of the open slot of Housman when modified in view of Deslauriers. 
Regarding Claim 6, Housman/Deslauriers discloses the invention substantially as stated above. 
However, Housman/Deslauriers does not explicitly disclose the protrusion is positioned on the proximal end of the inner surface of the at least one of the at least two prongs.
It would have been obvious to one having ordinary skill in the art to try the three available positions of the protrusion: A) proximal, B) distal, and/or C) the middle/center. A, B, 
Regarding Claim 7, Housman further discloses (See Figure 3B) each of the plurality of open slots (305a) is defined by two distally-extending prongs (301).
Regarding claim 8, see the 35 USC 112 2nd par. rejection above. It would have been obvious to one of ordinary skill in the art to have included a protrusion as taught by Deslauriers on the inner surface of each slot of Housman for the predictable result of applying a controlled locking force to the flat surface of each respective rib of Houseman.
Regarding Claim 9, Housman discloses (see Paragraphs 07, 18, 20, 25, 26, Figures 1B, 1C, and 3B) a method of tissue repair comprising: driving an anchor (100) of an anchor system into a bone hole (see Paragraph 07), the anchor system comprising: an anchor body (structure of 100) having a proximal end (130a), a distal end (130b), and a longitudinal axis extending therebetween, and a plurality of turns of a screw thread (105) extending between the proximal and distal ends (see Figure 1B), the plurality of turns of the screw thread defining an internal volume (110) communicating with a region exterior to the anchor body through a spacing (115, see Figure 1C) defined between the plurality of turns of the screw thread, and at least one rib (120; see Paragraph 20) disposed within the internal volume connected to at least two of the plurality of turns of the screw thread (see Figure 1C); and an anchor driver (300) comprising an elongated shaft (301) extending between a proximal end (end connected to handle 303; see Paragraph 25) and a distal end (where 305 is located), a distal portion of the shaft including an 
However, Housman does not disclose wherein at least one of the longitudinally extending sections of the inner surface of the open slot defines a protrusion for forming an interference fit with a flat surface of the at least one rib.
Deslauriers discloses another anchor and anchor driver system (see figs. 11a,b), the system including a male-female type connection between an open slot 106a (female portion of connection) and an elongated rib 112 (male portion of the connection). The open slot defines an inner surface having two longitudinally extending sections and a transverse section joining the two longitudinally-extending sections (as understood in view of figs. 10a-c and 11a,b). At least one of the longitudinally extending sections of the inner surface of the open slot defines a protrusion (1051) for forming an interference fit with a flat surface of the rib 112. Deslauriers discloses that such a protrusion provides a controlled locking force between the driver and the anchor, as well as an audible click accompanied by a tactile feedback when the locking force is established (see col. 2, ll. 23-35, col. 15, line 1 – col. 16, ll. 32).    
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify the device of Housman to include a protrusion on at least one of the longitudinally extending sections of the inner surface of the open slot as taught by Deslauriers in 
Regarding Claim 10, Housman further discloses (see Paragraph 20 and Figure 1C) the anchor body (100) comprises a plurality of ribs (120) disposed within the internal volume (110).
Regarding Claim 11, Housman further discloses (see Paragraph 26) the anchor driver (300) includes a plurality of open slots (305a), each open slot is configured to receive the respective rib (120) of the plurality of ribs.
Regarding Claim 12, Housman further discloses (see Figure 3C) inner surface (surface not touching the threads) of the at least one of the at least two prongs has a distal end (as shown by arrow 130b) and a proximal end (as shown by arrow 130a).
Regarding Claim 13, the protrusion is formed near the open end of the slot as taught by Deslaurier, and thus at the distal end of the inner surface of the open slot of Housman when modified in view of Deslaurier. 
Regarding Claim 14, Housman/Deslauriers discloses the invention substantially as stated above. 
However, Housman/Deslauriers does not explicitly disclose the protrusion is positioned on the proximal end of the inner surface of the at least one of the at least two prongs.
It would have been obvious to one having ordinary skill in the art to try the three available positions of the protrusion: A) proximal, B) distal, and/or C) the middle/center. A, B, and C are the only options for the position of the protrusion, and one having ordinary skill in the art would have found it predictable to try the different positioning combinations to determine which combination is best suited for providing resistance to prevent unwanted driver and anchor 
Regarding Claim 15, Housman further discloses (See Figure 3B) each of the plurality of open slots (305a) is defined by two distally-extending prongs (301).
Regarding claim 16, it would have been obvious to one of ordinary skill in the art to provide a protrusion on the inner surface of each of the two slots of Housman in view of the teachings of Deslauriers for the predictable result of providing a controlled locking force between each of the two slots and the flat surface of the respective rib.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KSH 1/27/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771